 

Exhibit 10.16

WPZ GP LLC (formerly known as Access Midstream Partners GP, L.L.C.)

Director Compensation Policy

Adopted December 11, 2014

Effectiveness

Effective upon adoption, this Director Compensation Policy shall supercede and
replace any compensation determinations for members of the Board of Directors
(the “Board”) of Access Midstream Partners GP, L.L.C. (the “Company”).

Compensation of Directors

Members of the Board of the Company who are also officers or employees of
affiliates of the Company shall receive no additional compensation for serving
on the Board or Board committees.  

I.

Bi-Annual Compensation Package

Subject to adjustment as provided in Section IV below, for the period beginning
on January 1st of each year and ending on June 30th as well as the period
beginning on July 1st and ending on December 31st (each a “Bi-Annual
Compensation Period”), directors who are not officers or employees of the
Company or its affiliates (each a “Non-Employee Director” and collectively
“Non-Employee Directors”) shall receive the following bi-annual compensation
package:

1.

$75,000 cash, subject to the provisions of Section IV below, such cash
compensation to be paid on January 1st and July 1st for an annual sum of
$150,000  (“Bi-Annual Board Retainer”);

2.

$5,000 cash to the Chair of the Audit Committee (“Audit Chair”), subject to the
provisions of Section IV below, such cash compensation to be paid on January
1st  and July 1st for an annual sum of $10,000 (“Audit Chair Compensation”); and

3.

$5,000 cash to the Chair of the Conflicts Committee (“Conflicts Chair” and
together with Audit Chair, “Committee Chair”), subject to the provisions of
Section IV below, such cash compensation to be paid on January 1st  and July 1st
for an annual sum of $10,000 (“Conflicts Chair Compensation” and together with
Audit Chair Compensation, “Chair Compensation”).

III.

Other Compensation

1.

In addition, each Non-Employee Director shall receive reimbursement for
reasonable out-of-pocket expenses incurred in connection with attending Board
and committee meetings and attending education programs relevant to their duties
as members of the Board.

IV.

Interim Payment and Grant Dates and Proration

1.

Interim Payment and Grant Dates.

A person who first becomes a Non-Employee Director or a Committee Chair after
January 1st and prior to June 30th shall receive prorated compensation for such
first Bi-Annual Compensation Period (January 1st through the June 30th ) as well
as full compensation  for the second Bi-Annual Compensation Period (July 1st
through December 31st), both paid as of July 1st of such year.

A person who first becomes a Non-Employee Director or a Committee Chair on or
after July 1st and prior to December 31st shall receive prorated compensation
for such second Bi-Annual Compensation Period (July 1st through December 31st)
paid as of the following January 1st.

For the avoidance of doubt, a person who transitions as a Chair of one committee
to another, but does not simultaneously serve as Chair of the Audit Committee
and Conflicts Committee, shall receive Chair Compensation for one Committee with
respect to the period during which the transition occurred.  

2.

Proration.

The amount of cash compensation for a prorated Bi-Annual Board Retainer payment
or Chair Compensation payment shall be the product of the aggregate bi-annual
cash compensation amount applicable to such Non-Employee Director as set forth
in Section I above multiplied by a fraction, the numerator of which is the
number of full and fractional calendar months elapsing between the date such
person first becomes a Non-Employee Director or Committee Chair and the earlier
of the following June 30th or December 31st and the denominator of which is 6.  

 